United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1798
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Susan Marie Schrader

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the District of South Dakota - Rapid City
                                    ____________

                           Submitted: November 24, 2016
                             Filed: November 27, 2015
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      A jury found Susan Marie Schrader guilty of conspiring to distribute and
possess with intent to distribute a mixture or substance containing a detectable amount
of cocaine, in violation of 21 U.S.C. §§ 841(a), (b)(1)(C), and 846. The district court1
sentenced her to 51 months in prison—a sentence which falls at the bottom of the
advisory Guidelines imprisonment range—plus 3 years of supervised release.
Schrader appeals. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       In a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel
challenges the denial of her motion for judgment of acquittal, arguing in part that the
indictment only mentioned a detectable amount of cocaine; asserts for the first time
that Native Americans residing on the Pine Ridge Indian Reservation receive harsher
punishment for similar conduct than persons not residing on reservations, in violation
of equal protection; and challenges the reasonableness of the sentence, complaining
that the court “strictly adhered” to the Guidelines range and relied on hearsay testimony.
Schrader echoes these arguments in her pro se supplemental brief.

       The evidence at trial included cooperating witnesses’ testimony that Schrader
and others frequently used and distributed cocaine over a span of several years, while
at her home on the Pine Ridge Indian Reservation in South Dakota. This court
concludes the evidence was sufficient to sustain Schrader’s conviction. See United
States v. Turner, 781 F.3d 374, 392 (8th Cir. ) (standard of review), cert. denied, 136
S. Ct. 208, 280 (2015); United States v. Williams. 534 F.3d 980, 985 (8th Cir. 2008)
(elements of conspiracy to distribute drugs); see also United States v. Webster, 797
F.3d 531, 534-35 (8th Cir. 2015) (where indictment “fully and fairly” apprises
defendant of allegations against which he must defend, prejudice is absent and any
variance is harmless error). This court also rejects Schrader’s newly raised and
unsupported equal protection argument. See United States v. Clark, 409 F.3d 1039,
1045 (8th Cir. 2005) (reviewing for plain error claimed constitutional violation that
is raised for first time on appeal).


      1
       The Honorable Karen E. Schreier, United States District Court for the District
of South Dakota.

                                           -2-
       Nothing in the record to suggests that the sentence was procedurally deficient
or substantively unreasonable, or that the sentencing hearing was constitutionally
deficient. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc);
United States v. Villareal-Amarillas, 562 F.3d 892, 895-96 (8th Cir. 2009)
(preponderance standard satisfies due process); United States v. Shackelford, 462 F.3d
794, 796 (8th Cir. 2006) (per curiam) (discussing use of hearsay at sentencing).
       An independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988), reveals
no nonfrivolous issues.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -3-